DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-10, 13-15, 17-20, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Soong et al. (US 6,959,589) in view of Haley (US 562,296). Regarding claim 1, Soong discloses a baffle system comprising a cylindrical ring (see Fig. 1) having an exterior surface defining an outer diameter and outer circumference, an inner surface defining an inner diameter and an inner circumference, a top surface, a bottom surface opposite and parallel to the top surface, and an axis extending through an axial center alignable with an axis of an element that is not a required element of the claimed system, such as "12"; and one or more substantially vertical baffles (16), wherein the ring defines a height extending between the top surface and the bottom surface in a direction along the axis, wherein the ring defines a width extending between the outer diameter and the inner diameter transverse to the axis, wherein the one or more substantially vertical baffles has a length of from about 0.1 times to about 10 times the outer diameter of the ring (see Fig. 1) and wherein the one or more substantially vertical baffles has a length with extends vertically above the top surface of the cylindrical ring, vertically below the bottom surface of the ring or both (see Fig. 1). Soong does not explicitly state that the height of the ring is greater than the width. Haley teaches making the height of a baffle supporting ring (30) greater than the width of the ring, to permit flexibility for adjustment.  It would have been obvious to one ordinary skill in the art to have made the ring in accordance with the teachings of Haley to provide flexibility, for example for adjustment. See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) concerning the obviousness of selecting relative dimensions. Regarding claim 2, Haley further teaches baffles being planar and comprising a first planar surface and a second planar surface, each of which is substantially perpendicular to the interior surface of the ring and extend in an axial first; and at least on .  
Response to Arguments
Mentzer and Henderson are not relied upon in rejecting the claims as currently amended.  
Soong is still relied upon, but now in view of Haley to address applicant’s amendments and arguments.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774